Per Curiam:

This is an original action in quo warranto. The defendant is alleged to be a pretended corporation doing business in the city of Galena by virtue of a charter issued by the state of Kansas. It is alleged that this pretended corporation was ostensibly organized for the purpose of conducting a burial-insurance business, by issuing certificates or contracts agreeing to pay certain sums of'money upon the death of holders of such certificates or to pay for the expense of burial of such holders in case of their death; that it has issued a large number of certificates and makes assessments thereon, and has failed to comply with *29the provisions thereof; that it is issuing the same with the intent to cheat, wrong and defraud the holders thereof; that no part of such assessments has been deposited with the state treasurer under article 3 of chapter 50 of General Statutes of 1901. It is further alleged that the pretended corporation has no capital stock and no stockholders or directors, and that it is owned, managed and controlled by its pretended president, J. L. Horn, and Mrs. Mollie Horn, his wife, who is its pretended secretary. There is a further allegation that the defendant has failed and neglected to pay into the state treasury for the benefit of the annual school fund the sum of $50, as required by law. There is a prayer for the dissolution of the pretended corporation, and that it.be ousted and prohibited from exercising all corporate privileges and powers in the state of Kansas.
The answer admits all of the allegations of the petition, except that it denies that the defendant fails to comply with the provisions of its burial certificates or that it has made or is issuing them for a fraudulent purpose.
No brief has been filed nor evidence taken on behalf of the defendant. The evidence introduced by the state supports all of the allegations of the petition. Under the authority of The State v. Burial Association, 73 Kan. 179, 84 Pac. 757, a judgment of ouster is entered as prayed for.